   8:09-cr-00338-JFB-TDT Doc # 64 Filed: 06/26/20 Page 1 of 1 - Page ID # 174



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:09CR338

       vs.
                                                                      ORDER
TYRONE M. GRAVES,

                      Defendant.



       This matter is before the Court on defendant’s motion to extend time to supplement

his motion for compassionate release. Filing No. 63. The Court has reviewed the motion

and finds it should be granted. Also before the Court is the plaintiff’s motion to extend

time to file a response, Filing No. 59. The Court notes that the response has been filed,

Filing No. 61, and will grant the motion to extend, Filing No. 59.

       THEREFORE, IT IS ORDERED THAT:

       1. Defendant’s motion to extend time, Filing No. 63, is granted.

       2. Plaintiff’s motion to extend, Filing No. 59, is granted.


       Dated this 26th day of June, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
